DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I without traverse in the reply filed 11/29/2021 is acknowledged. 
Drawings
The drawings were received on 12/5/19. These drawings are accepted.

Response to Amendment
This action is in response to the amendment filed 11/29/21. In the amendment, claims 9-18 have been cancelled and claims 21-30 have been newly added. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic call with Applicant’s representative, Mr. Stephen DiLorenzo, on 2/24/22.
The application has been amended as follows:
IN THE CLAIMS:
Claim 6, lin. 3, “the perimeter” is amended to --[the]]a perimeter--;
Claim 7, lin. 1-2, “the at least one cutting edge” is amended to --the 
Claim 28: 
lin. 1-2, “wherein one of the at least one drivers” is amended to -- wherein 
lin. 4, “the one of the at least one drivers” is amended to – 
Reason for Allowance
Claims 1-8 and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. claims 1-8 the prior arts fail to disclose, teach, or suggest the end effector assembly of a tissue-resecting device as claimed including the combination of an outer shaft including a hub housing, an inner shaft having a distal driver, a proximal driver, an RFID chip and a retainer cap defining a pocket having an open end, the retainer cap disposed about at least a portion of the proximal driver and fixedly engaged with the hub housing to thereby fix the retainer cap relative to the hub housing and the outer shaft, the retainer cap configured to selectively lock the proximal driver in fixed rotational orientation relative thereto, thereby selectively locking the inner shaft relative to the outer shaft; and the RFID chip disposed within the pocket, wherein, with the retainer cap engaged with the hub housing, a portion of the hub housing closes the open end of the pocket to retain the RFID chip therein. 
Re. claims 19-20 the prior arts fail to disclose, teach, or suggest the tissue-resecting device as claimed including the combination of an outer shaft including a hub housing, an inner shaft having a distal driver, a proximal driver, a handpiece assembly having a motor which the end effector assembly is coupled to, an RFID chip and a retainer cap defining a pocket having an open end, the retainer cap disposed about at least a portion of the proximal driver and fixedly engaged with the hub housing to thereby fix the retainer cap relative to the hub housing and the outer shaft, the retainer cap configured to selectively lock the proximal driver in fixed rotational orientation relative thereto, thereby selectively locking the 
Re. claims 21-30 the prior arts fail to disclose, teach, or suggest the end effector assembly of a tissue-resecting device as claimed including the combination of an outer shaft including a first portion housing, an inner shaft, at least one driver; an RFID chip and a second housing portion , wherein engagement of the first and second housing portions defines an enclosed pocket; the RFID chip disposed within the enclosed pocket an outer shell at least partially surrounding the first housing portion, the outer shell including an engagement finger radially spaced from the longitudinal axis and configured to facilitate engagement of the end effector assembly with a handpiece assembly, wherein the engagement finger and the enclosed pocket are disposed in a pre-determined orientation relative to one another such that the RFID chip is oriented in a pre-determined orientation relative to the engagement finger. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Malackowski et al., US20030093103, discloses a surgical tool system including an outer shaft 162 having a hub housing 160, an inner shaft 166, a distal driver 164, a proximal driver 158, and an RFID chip 170. But Malackowski does not disclose the retainer cap as claimed.

-	Smith et al., US20190038305, discloses a tool system a surgical tool system including an outer shaft 64 having a hub housing 34, an inner shaft 88, a distal driver 81, a proximal driver 16, and an RFID chip 59. But Smith does not disclose the retainer cap as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771